[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MANDAMUS
Plaintiff brings this mandamus action against The Honorable Wendy W. Susco, a judge of the Connecticut superior court, seeking an order from this court that she be required to direct one Taufiqul "Chowdhury to make use and occupancy payments, as required by [C.G.S. 47a-26b]."
Plaintiff now seeks judgment. The pleadings are not closed. C.G.S. 52-485 and 486; P.B. 545; Brainard v. Staub,61 Conn. 570, 575.
Until they are, the case is not ready for decision.
N. O'Neill, J.